Citation Nr: 1227499	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for left testicular pain.  

2.  Entitlement to an effective date prior to April 20, 2007, for the grant of service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  The August 2008 decision granted service connection for PTSD, effective as of April 20, 2007, and the October 2009 decision denied the Veteran's claim for compensation under 38 U.S.C. § 1151.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012 at the RO in Atlanta, Georgia.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's left testicle condition did not manifest as a result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  

2.  The Veteran signed an informed consent document explaining to him all of the well known risk factors for his hernia surgery, including bleeding, testicular nerve damage and other testicular damage.  

3.  An effective date of June 30, 2000, for the establishment of service connection for PTSD is warranted, as the Veteran's claim of service connection for PTSD has been pending since June 30, 2000.  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for left testicular pain have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).  

2.  The criteria for establishing entitlement to an effective date of June 30, 2000, for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 1994 (1984), 3.151(a), 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim of entitlement to compensation under 38 U.S.C.A. § 1151, a letter sent to the Veteran in September 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the claim of entitlement to an earlier effective date for the grant of service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in July 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Surgical records have also been obtained, along with associated informed consent documents.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




	(CONTINUED ON NEXT PAGE)
1151 Claim

Relevant Laws and Regulations

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  

Facts and Analysis

The record reflects that the Veteran was treated on a private basis in July 1993 for a left sided inguinal hernia.  Upon further evaluation, it was noted that the Veteran had been suffering from left groin pain for the past several months that radiated to his testicle and left thigh.  Examination revealed no inguinal hernias and a diagnosis of active hemorrhoids was assigned.  The Veteran was subsequently scheduled for a hemorrhoidectomy in July 1993.  

In April 1999, the Veteran was treated by VA.  It was noted that he had a history of hemorrhoids and either fistula or fissures.  The examining physician indicated that the Veteran was doing better since he was last seen some 6 months earlier, but that he would need a fistulectomy.  These records do not reflect complaints of testicular pain. 

The next evidence of testicular pain is an October 2002 VA treatment record.  It was noted that the Veteran underwent a testicular cyst removal approximately one year earlier.  The Veteran reported that one month earlier, pain spontaneously started in the left testicle.  The Veteran denied any trauma and described the pain as sharp and constant.  The Veteran was diagnosed with probable epididymo-orchitis.  

In October 2008, the Veteran was seen with complaints of left testicular pain similar to when he was previously diagnosed with a left inguinal hernia.  A December 2008 VA record notes that the Veteran was being scheduled for surgery for a recurrent left inguinal hernia.  The examining physician noted that it was unclear whether a previous hernia repair required mesh or not.  A subsequent surgical note indicates that the Veteran underwent a laparoscopic mesh removal and TAP mesh repair.  It was noted that the Veteran's prior mesh had migrated with adhesions to the epigastric vessels and the spermatic cord.  An informed consent form is associated with the file, notifying the Veteran that some of the known risks for this surgery were possible damage to nerves or blood supply to the testicle or vas deferens, bleeding to nearby organs, inguinodynia, injury to nerves in the groin or injury to and/or loss of testicle(s) or spermatic cord(s).  This form was signed by the Veteran in November 2008.  

Subsequent to the above surgery, the Veteran was seen in December 2008 with complaints of left testicular pain.  An ultrasound of the scrotum was performed, revealing a small left varicocele and a subcentimeter cyst within the left epididymal head consistent with spermatocele or epididymal cyst.  There was no sonographic evidence of epididymitis or orchitis.  

According to a VA outpatient treatment record dated March 2009, the Veteran was status post left groin hernia repair times two.  It was noted that there was bleeding at the original hernia repair when the old mesh was removed.  It was presumed that there was a genitofemoral nerve injury at the time of the first hernia repair.  It was noted that this surgery was not performed at VA.  An April 2009 record notes that the Veteran was suffering from chronic groin pain since a second hernia repair.  It was noted that the Veteran had old mesh cleaned out in December 2009 and new mesh inserted.  However, all of the old mesh could not be cleaned out because of a surgical complication of internal bleeding, causing the surgery to be stopped.  Therefore, some of the old mesh was still in place and it was in a difficult position to remove due to the presence of scar tissue.  As such, additional surgery was not advised.  The Veteran was diagnosed with chronic inguinodynia and left scrotal pain attributed to surgical complications probably due to scar tissue, nerve damage or entrapment.  

The Veteran was subsequently afforded a VA examination for his left testicular pain in July 2009.  The Veteran reported suffering from left testicular pain for the past 7 years.  The Veteran reported that he believed that he suffered a complication with a nerve during a hernia surgery resulting in his left testicular pain.  Examination of the testicles did reveal moderate tenderness upon palpation.  The examiner diagnosed the Veteran with chronic orchialgia of the left testicle.  The examiner opined that it was less likely than not that the Veteran's left testicle condition was related to his hemorrhoid/rectal surgery.  The examiner explained that there is no correlation between hemorrhoid rectal surgery, gastrointestinal pathology and testicular pathology as these are separate entities.  The examiner concluded that it was more likely than not that the Veteran's testicular pain resulted from his hernia surgery.  

In February 2010, VA received a statement from a VA physician with the initials D.M.  According to Dr. M, the Veteran had chronic left scrotal pain, status post redo of a left inguinal hernia repair in December 2008.  A February 2010 statement from a private physician with the initials S.B.M. also notes that the Veteran was suffering from chronic pain since a failed hernia repair back in December 2008.  

The preponderance of the above evidence demonstrates that compensation for left testicular pain under 38 U.S.C. § 1151 is not warranted.  The record reflects that the Veteran has complained of intermittent left testicular pain since July 1993.  He then underwent a hernia operation outside of VA prior to the December 2008 surgery performed by VA.  The mesh used in the original surgery later shifted, adhering to, among other sites, the spermatic cord.  While attempts were made to remove all of the older mesh by VA in December 2008, surgery had to be discontinued due to internal bleeding.  The Veteran has since complained of recurrent left testicular pain.  Numerous physicians have related this pain to complications arising out of the December 2008 surgery.  

While the Board is sympathetic to the Veteran's situation, 38 U.S.C.A. § 1151 requires evidence that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or, that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

The record contains a signed informed consent form in which the Veteran was warned of the known risks of testicular injury, bleeding and inguinodynia.  These are the present symptoms experienced by the Veteran, demonstrating that this condition was reasonably foreseeable.  The record also contains no evidence suggesting that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  According to an April 2009 VA outpatient treatment record, the Veteran's pain was attributable to surgical complications probably due to scar tissue, nerve damage or entrapment.  As noted in the informed consent form, the surgeon may become aware of conditions that were not apparent before the start of the procedure, requiring a different course of action.  In the present case, the mesh from the Veteran's previous hernia surgery had adhered to parts of the body resulting in scar tissue.  It was determined that the mesh would be difficult to remove, and since there was excessive bleeding, the surgery was stopped.  In summary, while the evidence of record relates the Veteran's current testicular pain to hernia surgeries, none of this evidence suggests that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or, that the Veteran's testicular condition was not reasonably foreseeable.  

The Board notes that the Veteran testified during his February 2012 hearing that a VA physician told him that while trying to clean out the surgical site, nerves and muscles leading to the testicle were cut.  Initially, the Board notes that this assertion is not supported by the medical evidence of record, as there is no mention of this in the December 2008 surgical report.  Follow-up treatment notes also fail to reflect that a muscle or nerve was cut.  While an April 2009 record relates the Veteran's pain to surgical complication probably due to scar tissue, nerve damage or entrapment, the physician did not suggest that any of these complications were due to VA's failure in December 2008 to exercise the degree of care that would be expected of a reasonable health care provider.  Rather, the record appears to relate this to a prior surgery performed outside of VA.  Finally, the Veteran's informed consent form clearly noted that possible damage to nerves of the testicle was a known risk of this type of surgery, suggesting that had such an injury occurred, it would have been reasonably foreseeable.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation for left testicular pain under 38 U.S.C.A. § 1151 must be denied.




	(CONTINUED ON NEXT PAGE)
Earlier Effective Date for the Grant of Service Connection for PTSD

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Facts and Analysis

The Veteran has argued that he is entitled to an effective date of March 2001 for the grant of service connection for PTSD.  As outlined below, the evidence of record demonstrates that the Veteran is in fact warranted to an effective date of June 30, 2000, for the establishment of service connection for PTSD.  

The record reflects that the Veteran was granted service connection for anxiety with depression in a December 1987 rating decision.  A 10 percent disability evaluation was assigned at this time.  On June 30, 2000, VA received a claim from the Veteran, seeking entitlement to service connection for PTSD, as well as an increased disability evaluation for depression.  Both of these claims were denied in a December 2000 rating decision.  While the Veteran did not submit a timely notice of disagreement to the denial of his claim for PTSD, the record does contain a VA treatment record dated July 2001 that seemingly relates the Veteran's PTSD to his combat in Vietnam.  

In March 2001, VA received a claim from the Veteran in which he asserted that he was entitled to an increased disability evaluation for his service-connected depression.  This claim was denied in a June 2002 rating decision.  A timely notice of disagreement was received from the Veteran in October 2002, in which he asserted that his anxiety with depression was more severe than presently rated.  His disability evaluation was subsequently increased to 30 percent in a March 2003 rating decision.  Another notice of disagreement was received in October 2003, but the 30 percent disability evaluation was continued in an October 2004 statement of the case.  The Veteran appealed this decision to the Board in October 2004, specifically noting that he was appealing the decision denying an increased schedular rating for his service-connected conditions.  This claim was denied by the Board in August 2006.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  An additional claim of entitlement to a higher disability evaluation for anxiety and depression was received in August 2005.  However, this issue was still on appeal at that time.  

In September 2003, VA notified the Veteran that records submitted in July 2003 noting a diagnosis of PTSD was being interpreted as a request to reopen his previously denied claim of entitlement to service connection for PTSD.  This claim was denied in a September 2004 rating decision for failure to submit new and material evidence.  The record contains no statement or communication from the Veteran or his representative noting a disagreement with this decision within one year of the issuance of this decision.  As such, this decision is also final.  

In November 2006, the Veteran's Senator received a request from the Veteran to submit an inquiry on his behalf to VA.  The Veteran indicated that he was still waiting on a decision for his claim of entitlement to a higher disability evaluation for anxiety and depression.  It was also noted that he could not get re-assigned to attend his PTSD classes.  VA responded to the Veteran's Senator in January 2007, noting that the Board had denied the increased rating claim for anxiety and depression and that concerns regarding securing appointments and treatment at a VA Medical Center (VAMC) must be addressed through their office.  

Finally, in April 2007, VA received a claim from the Veteran specifically requesting to reopen his previously denied claim of entitlement to service connection for PTSD.  In an August 2008 rating decision, this claim was granted by the RO.  An effective date of April 20, 2007, was assigned.  

Having considered the above and reviewed all of the evidence of record, the Board concludes that the Veteran is entitled to an effective date of June 30, 2000, for the grant of service connection for PTSD.  The record contains a claim of entitlement to service connection for PTSD received by VA on June 30, 2000.  This claim was denied in a December 2000 rating decision.  The record contains a VA psychiatric note dated July 2001 noting that the Veteran was a Vietnam Combat Veteran with a history of PTSD.  While this record was not associated with the claims folder until February 2003, the treatment record is deemed to be of record at the time it was generated. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the December 2000 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the December 2000 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the December 2000 rating action is the proper determination certified for appellate review.

As already noted, the July 2001 VA outpatient treatment record noted that the Veteran was a combat Veteran and assigned a diagnosis of PTSD.  A February 2003 VA examination report also reflects that the Veteran was suffering from PTSD due to the presence of flashbacks, nightmares, survivor's guilt and other symptoms.  The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Since the December 2000 rating decision was never final, the Veteran's claim was in fact pending as of July 13, 2010.  As such, the amended regulations are applicable to this claim.  The February 2003 VA examiner, as well as a July 2009 VA examiner, have related the Veteran's PTSD to military service.  As such, an effective date of June 30, 2000, is warranted for the grant of service connection for PTSD.  


ORDER

Compensation for left testicular pain under 38 U.S.C. § 1151 is denied.  

An effective date of June 30, 2000, for the grant of service connection for PTSD, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


